20-06049-rbk Doc#8 Filed 03/22/21 Entered 03/22/21 15:05:58 Main Document Pg 1 of 3
20-06049-rbk Doc#8 Filed 03/22/21 Entered 03/22/21 15:05:58 Main Document Pg 2 of 3




 Dated: March 22' 2021

                                      JACKSON WALKER LLP
                                      100 Congress Avenue, Suite 1100
                                      Austin, TX 78701
                                      (512) 236-2000 - Telephone
                                      (512) 236-2002- Facsimile

                                      /s/ Vienna F. Anaya
                                      Jennifer F. Wertz
                                      State Bar No. 24072822
                                      (512) 236-2247 - direct dial
                                      (512) 391-2147 - direct fax
                                      Email: jwertz@jw.com

                                      Vienna F. Anaya
                                      State Bar No. 24091225
                                      2323 Ross Avenue, Suite 600
                                      Dallas, TX 75201
                                      (214) 953-6047 - direct dial
                                      (214) 661-6647- direct fax
                                      Email: vanaya@jw.com

                                      COUNSEL FOR JAMES STUDENSKY,
                                      CHAPTER 7 TRUSTEE




                              27739491v. l 156819/00001
20-06049-rbk Doc#8 Filed 03/22/21 Entered 03/22/21 15:05:58 Main Document Pg 3 of 3
